Order entered September 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00769-CV

                        IN THE MATTER OF DEMPSTER A ROSS

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-05769-2017

                                           ORDER
        By motion filed September 6, 2019, appellant seeks an extension of time to file his brief

and notes that, due to his imprisonment, he was unable to include a copy of the motion to be

“file-stamped” and returned to him. We GRANT the extension motion and ORDER appellant’s

opening brief be filed no later than October 11, 2019. We DIRECT the Clerk of the Court to

send appellant a file-stamped copy of the motion and accept the original of any document filed

by appellant in the future even if not accompanied by the required unbound copy. See TEX. RS.

APP. P. 2, 9.3.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE